Citation Nr: 1707515	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-42 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for partial amputation of the left index finger. 

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a cardiovascular disability (other than hypertension and originally claimed as chest pains), to include as secondary to hypertension.

6.  Entitlement to service connection for hepatitis C. 

7.  Entitlement to service connection for residuals of a right ankle injury, to include arthritis. 

8.  Entitlement to service connection for residuals of a left ankle injury, to include arthritis. 

9.  Entitlement to service connection for a disability manifested by ear infections and swelling.

10.  Entitlement to service connection for gout and arthritis of the knees, feet and low back. 

11.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to August 1973. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating action for the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO denied service connection for gout and arthritis of the knees, feet and low back; hypertension; hepatitis C; and, partial amputation of the left index finger.  The RO also denied entitlement to nonservice-connected pension.  The Veteran appealed this rating decision to the Board.

This appeal also stems from a November 2012 rating action issued by the RO in Roanoke, Virginia.  By that rating action, the RO denied service connection for a bilateral hearing loss disability, a disability claimed as ear infections and swelling, bilateral ankle disability, cardiovascular disability, and headaches.  The Veteran timely appealed this rating action to the Board. 
On VA Form 9, Veteran's substantive appeal, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on March 5, 2015, the Veteran checked the box indicating that he desired a hearing before a Veterans Law Judge to be held at the Board's Washington, DC office.  He then reported that he could not attend, because he was incarcerated. Pursuant to 38 C.F.R. § 3.103 (c)(1) (2016), "a claimant is entitled to a hearing at any time on any issue."  Moreover, the Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2013) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (2013) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. § 20.700  provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700 (e).

The Veteran was scheduled for a Board videoconference hearing in July 2015.  Prior to the date of the scheduled hearing, the Veteran requested a postponement.  In July 2015, he expressly waived his right to a Board videoconference hearing. Accordingly, his hearing request is deemed withdrawn.

In August 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, to obtain outstanding treatment records from the Veteran's current correctional facility, Coffeewood Correctional Facility, and to schedule him for an audiological examination at the this institution.  Thereafter, additional records were received from the above-cited correctional facility and a notation was received into the record that it would not transport the Veteran to a VA facility for an audiological examination nor did it have the audiological equipment necessary to perform the requested examination.  Thus, the requested development has been accomplished and the appeal has returned to the Board for further appellate consideration. 

The issues of entitlement to service connection for gout and arthritis of the knees, feet and low back and entitlement to non-service-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not have a bilateral hearing loss disability for VA compensation purposes at any time during the appeal period. 

2.  The Veteran's partial amputation of the left index finger was noted at service entrance, did not undergo an increase during active service, and was not otherwise aggravated by an in-service disease or injury.

3.  The Veteran's headaches had their onset during military service.

4.  The Veteran's hypertension was not present during service, was not manifested to a compensable degree within one year of service discharge, and any currently diagnosed hypertension did not develop as a result of any incident during service. 

5.  The Veteran's cardiovascular disorder, diagnosed as cardiomegaly, did not have onset during his active service or within one year of service separation, and is not otherwise related to military service, to include the in-service complaints of chest pain, but has been attributed to the non-service-connected hypertension. 

6.  The Veteran's residuals of right and left ankle sprains, currently diagnosed as  right and left ankle strains, did not have their onset during active service and are not otherwise related thereto, to include in-service findings of right and left ankle sprains.  There is no evidence of arthritis of the left or right ankles. 

7.  Hepatitis C did not manifest during active service and was not a result of any established event, injury, or disease during active service. 

8.  A disability manifested by bilateral ear infections and swelling, diagnosed as otitis externa and bilateral earaches, did not have its onset during active service and is not otherwise etiologically related thereto. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Partial amputation of the left index finger was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2016).

3.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  Hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  A cardiovascular disorder (other than hypertension) was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  Residuals of a right ankle sprain, to include arthritis were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

7.  Residuals of a left ankle sprain, to include arthritis were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

9.  A disability manifested by ear infections and swelling was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

VA's duty to notify was satisfied by letters issued by the RO to the Veteran in October 2008, November 2010 and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist.  The Veteran's service treatment records and post-service treatment records from the VA Department of Correctional Facilities have been obtained and included into the record.  As noted in the Introduction, in August 2015, the Board remanded the appeal to have the AOJ obtain outstanding treatment records from the Veteran's current correctional facility, Coffewood Correctional Facility, and to schedule him for an audiological examination at the this institution.  Thereafter, additional records were received from the above-cited correctional facility and a notation was received into the record that it would not transport the Veteran to a VA facility for an audiological examination nor did it have the audiological equipment necessary to perform the requested examination.  Accordingly, the Board finds that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that during the pendency of the appeal, the Veteran was not afforded VA examinations with respect to his claims for service connection for hypertension; partial amputation of the left index finger; hepatitis C; and, disability manifested by ear infections and swelling.  Because the weight of the evidence of record demonstrates that the Veteran had no in-service injury, symptoms, or disease related to hypertension; partial amputation of the left index finger; hepatitis C; and infections or other clinical findings referable to either ear, and the weight of the evidence does not indicate that the Veteran's currently diagnosed disabilities may be associated with service, there is no duty to provide VA medical examinations with respect to any of these claims.  Absent evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disabilities, there is no reasonable possibility that VA examinations or opinions could aid in substantiating the current claims for service connection for hypertension; partial amputation of the left index fingers; hepatitis C; and, a disability manifested by ear infections and swelling.  See 38 U.S.C.A. § 5103A  (a)(2) (West 2014); 38 C.F.R. § 3.159 (d);Bardwell v. Shinseki, 24 Vet. App. 36, 40   (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, or even symptoms, referral of this case to obtain examinations and/or opinions as to the etiology of claimed hypertension; partial amputation of the left index finger; hepatitis C; and, disability manifested by ear infections and swelling would in essence place the examining physicians in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the aforementioned disabilities and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

Thus, because the weight of the evidence of record demonstrates that the Veteran had no in-service injury, symptoms, or disease related to hypertension; partial amputation of the left index finger; hepatitis C; or infections and swelling in either ear, and the weight of the evidence does not indicate that the Veteran's currently diagnosed disabilities may be associated with military service, there is no duty to provide VA medical examinations with respect to any of these claims.

In summary, the facts relevant to this appeal have been properly developed and there are no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the issues decided herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


II. Legal Analysis

The Veteran seeks service connection for a bilateral hearing loss disability;
partial amputation of the left index finger; headaches; hypertension; cardiovascular disability (other than hypertension); residuals of a right ankle injury, to include arthritis; residuals of a left ankle injury, to include arthritis; hepatitis C; and, a disability manifested by ear infections and swelling.  After a brief discussion of the laws and regulations governing service connection, the Board will analyze the merits of the claims with respect to each disability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, to include sensorineural hearing loss and headaches; cardiovascular-renal disease, to include hypertension; and, arthritis are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, such as sensorineural hearing loss; headaches; and, cardiovascular-renal disease, to include hypertension, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

a. Bilateral Hearing Loss Disability

The Veteran seeks service connection for a bilateral hearing loss disability.  

For reasons outlined below, the Board will deny the claim because the preponderance of the evidence of record does not show that the Veteran met the criteria for a bilateral hearing loss disability as set forth in 38 C.F.R. § 3.385 at any time during the appeal period. 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).
Generally, once VA determines that a Veteran has a disease or injury that was incurred or aggravated in service, service connection can be granted without regard to severity.  However, hearing loss is an exception.  A minimum degree of hearing loss is a prerequisite for entitlement to service connection.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  A change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385.  Additionally, 38 C.F.R. § 3.385  applies before a service connection determination is made.  If the Veteran's hearing loss does not meet the standard set forth under 38 C.F.R. § 3.385, service connection must be denied as current disability is not shown.  McKinney v. McDonald, 28 Vet. App. 15 (2016).

At no time during the appeal period has the Veteran's demonstrated bilateral hearing loss that met the threshold criteria set forth in 38 C.F.R. § 3.385.  The Veteran has been incarcerated during most of the appeal period.  The Veteran was scheduled for an examination in conjunction with this claim.  However, according to a November 2012 electronic mail from personnel at the Richmond, VA Medical Center (VAMC), the Veteran's place of incarceration at that time, Deerfield Correctional Center, did not have the audio equipment to perform the scheduled examination and it would not transfer the Veteran to a VA facility for non-emergent care (e.g., examination).  Thus, the Richmond, Virginia VAMC reported that it would not be available to perform the requested audio examination until the Veteran was released from incarceration.  At that time, the Veteran was incarcerated at the Coffeewood Correctional Center.  Thus, in August 2015, the Board remanded the claim to attempt to have an audiological examination accomplished at that facility.  In a May 2016 contact from VA to this facility, it indicated they it would not transport the Veteran to a medical facility to have the audiological examination accomplished nor did it have the equipment to conduct the examination.  Thus, the Board finds that in the absence of the Veteran having met the criteria of a bilateral hearing loss disability for VA criteria set forth in 38 C.F.R. § 3.385, service connection for this disability is, therefore, not warranted.  Hensley v. Brown, 5 Vet. App. 155 (1993); McKinney v. McDonald, 28 Vet. App. 15 (2016).

The Board does not doubt the Veteran's ability to perceive changes in his audiological acuity.  However, a grant of service connection for right ear hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. §3.385.  In this case, absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent lay opinion about whether the specific criteria for an audiological disability for VA purposes were met at any time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Congress specifically limited entitlement to service connection for disease or injury to cases where those incidents have resulted in a disability. 38 U.S.C.A. § 1110  (West 2014).  Because the preponderance of competent evidence shows that the Veteran currently does not have bilateral hearing loss to an extent recognized as a disability for VA purposes, there can be no award of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that the preponderance of the evidence of record is against the claim, and service connection for bilateral hearing loss must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Partial amputation of the left index finger. 

The Veteran seeks service connection for partial amputation of the left index finger.  

With regard to the partial amputation of the left index finger, it was noted on the Veteran's November 1971 enlistment examination report.  

The Board will deny the claim because the preponderance of the evidence of record shows that this is a pre-existing condition that was not aggravated beyond its natural progression during service.  In this regard, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 38  U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  When the claimed disability is noted on entry intro active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity during that time.  38 C.F.R. § 3.306 (a); Townsend v. Derwinski, 1 Vet. App. 408 (1991); but see Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (observing that a flare-up of symptoms during service does not necessarily constitute evidence of aggravation of the underlying disorder).  In that case, the presumption of aggravation may only be rebutted with clear and unmistakable evidence, including evidence that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  If the evidence does not show a worsening during service, then the burden is on the Veteran to show aggravation.  See id. (providing that aggravation may not be established when all the evidence of record shows that the disability underwent no increase in severity during service); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, the Veteran's partial amputation of the left index finger was clearly noted on his November 1971 service enlistment examination report.  Thus, the presumption of soundness does not apply with respect to this condition.  See 38 U.S.C.A. 38  U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Thus, service connection may only be established on the basis of aggravation of the partial amputation of the left index finger beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The presumption of aggravation does not apply to the Veteran's pre-existing partial amputation of the left index fingers as there is no credible evidence of a worsening during service.   Specifically, there was no further mention of any problems with the left index in the service treatment records, either with respect to an injury, observed pathology, or any symptoms.  (Parenthetically, the Board observes that the Veteran was seen for a small laceration of the right index finger in May 1973).  An August 1973 service separation examination report reflects that the Veteran's upper extremities were evaluated as "abnormal" secondary to an unrelated disability.  The Veteran indicated that he was in "good Health."  The post-service evidence of record shows that the Veteran reported having cut-off the tip of his left index finger as a child.  (See January 2001 report, prepared by the Department of Virginia Correctional Institutional Services).  The remainder of the records are devoid of any further mention of any problems, injury, observed pathology, or any symptoms referable to the left index finger.  

Accordingly, the presumption of aggravation does not apply, as there is no credible evidence indicating a worsening during service of the Veteran's pre-existing partial amputation of the left index finger.  The Veteran has not met his burden of showing aggravation, since his only contention is that it was incurred in service, which is not credible for the reasons discussed above.  The preponderance of the evidence of record discussed above shows that his pre-existing partial amputation of the left index finger was not aggravated during service beyond its natural progression.  Thus, because this disability pre-existed active service and was not aggravated during that time, it is not service connected.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

c. Headaches

The Veteran seeks service connection for headaches.  He maintains that he has headaches several times a month.  (See Veteran's handwritten statement, received by VA in November 2010). 

The Veteran's service treatment records show that in May and November 1972, he complained of having had "bad headaches" and headaches, respectively.  The examining clinicians entered assessment of headaches and non-specific headaches, respectively.  (See May and November 1972 service treatment records, respectively).  

The post-service evidence of record includes a January 2011 VA examiner's opinion that is against the claim.   During that examination, the Veteran reported that he had headaches two (2) to three (3) times during service.  He related that he currently (then) experienced headaches about two (2) times a month.  The Veteran thought that his headaches were, at times, related to his elevated blood pressure.  The VA examiner diagnosed the Veteran with headaches of an unknown etiology.  The VA examiner opined that it was less likely than not (less than a 50/50 probability) that the Veteran's current (then) headache complaints were related to those that he had experienced during active service.  The VA examiner reasoned that there was no documentation in the record of headaches or treatment therefor following discharge in 1973.  The examiner noted that the Veteran had reported some headaches there were related to his elevated blood pressure and that there was documentation that his hypertension was difficult to control.  As such, the VA examiner concluded that the headaches would not be related to complaints during the Veteran's period of military service.  Overall, without documentation for 37 years regarding headaches, the VA examiner opined that the Veteran's headaches were of an unknown etiology.  (See January 2011 Neurological examination report). 

The Board finds that the Veteran is competent to report on the onset of his headaches.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159 (a)(2).  The Board further finds that the Veteran's reports of headaches during and after service are credible, based on the in-service documentation in May and November 1972 and post-service documentation in his letter, received by VA in November 2010. 

Although the Board acknowledges the January 2011 negative nexus opinion, the Board finds that it warrants less probative weight than the aforementioned evidence.  Specifically, the VA examiner's negative opinion was based on an inaccurate premise, namely that there was no documentation in the record of headaches or treatment for headaches after the Veteran's discharge from service.  As noted above, in a handwritten statement, received by VA in November 2010, the Veteran reported having had headaches at least two times a month.   

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's headaches are related to service. Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for headaches.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
d. Hypertension and Cardiovascular Disability (other than hypertension and originally claimed as chest pains). 

The Veteran seeks service connection for hypertension and a cardiovascular disability (other than  hypertension).

For VA purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

The Board will deny the claims for service connection for hypertension and cardiovascular disability (other than hypertension, originally claimed as chest pains) because the preponderance of the evidence of record is against a finding that these disabilities are directly related to the Veteran's military service, were manifested to a compensable degree with a year of service discharge, or that there has been any continuity of symptomatology of either disability since discharge. 

Service treatment records disclose that the Veteran's blood pressure was 108/72 at service enlistment in November 1971.  The Veteran's heart was found to have been "normal."  In October 1972, the Veteran received treatment for an upper respiratory infection.  His chest was noted to have been clear.  X-rays of the chest were negative.  In December 1972, his chest remained clear.  The examining clinician entered an impression of bronchitis.  The Veteran's reports of non-specific chest pain in February 1973 were attributed to a diagnosis of mild bronchitis.  An August 1973 service discharge examination report discloses that the Veteran's hypertension was 110/72.  His cardiovascular system was evaluated as "normal;" x-rays of the chest were negative.  

Post-service evidence of record includes treatment records from Deerfield and Coffeewood Correctional Facilities, Virginia Department of Corrections, dated from 200o to 2016.  These records show that as early as November 2001, the Veteran had systolic readings from 140 to 160 and diastolic readings from 72 to 100, and that he was on medication for his hypertension.  A January 2011 VA examination  report reflects that the Veteran has been diagnosed as having cardiomegaly that was secondary to hypertension.  (See January 2011 VA heart examination report).  

The Board finds that the preponderance of the evidence of record is against a finding that currently diagnosed hypertension is directly related to the Veteran's military service.  None of his treatment records contain any such opinion.  Regarding the Veteran's cardiovascular disability, diagnosed as cardiomegaly, a January 2011 examiner VA concluded that it was secondary to his hypertension.  As the January 2011 VA opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence of record, the Board accords it great probative value.  It is also uncontradicted.  Therefore, the preponderance of the evidence of record weighs against a finding that the Veteran's hypertension and cardiovascular disorder, cardiomegaly, are directly related to the Veteran's military service. 

Inasmuch as the Board has already denied service connection for hypertension in the preceding analysis, service connection for this disability has not been established.  Thus, a threshold legal requirement for establishing secondary service connection for a cardiovascular disability (other than hypertension), currently diagnosed as cardiomegaly, is not met.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).

Furthermore, as the evidence does not show that any cardiovascular disability, to include cardiomegaly or hypertension was manifested to a degree of 10 percent or more within one year of discharge in 1973, the Board finds that service connection on a presumptive basis for hypertension and cardiomegaly is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as cardiovascular-renal disease, to include hypertension is a chronic disease as per 38 C.F.R. § 3.309.  As noted above, the earliest record of elevated blood pressuring readings after the Veteran's service discharge in 1973 was a November 2001 correctional facility treatment record. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, the etiology of cardiovascular disorders, such as hypertension and cardiomegaly, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Thus, based on this evidentiary posture, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for hypertension and a cardiovascular disorder (other than hypertension and originally claimed as chest pains).  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claims for service connection for these disabilities are denied.  See 38 U.S.C.A § 5107 (West 2014).

e. Residuals of Right and Left Ankle Sprains, to include arthritis 

The Veteran seeks service connection for residuals of right and left ankle sprains, to include arthritis.  He contends that he injured both ankles during service, and that he has continued to experience increase pain, stiffness and achiness since that time.  (See January 2011 VA orthopedic examination report).

The Board will deny the claims for service connection for residuals of right and left ankle sprains because the preponderance of the evidence of record is against a nexus between these disabilities and military service.  There is also no evidence of arthritis of the ankles to a compensable degree within a year of service discharge. 

Turning to Shedden element number one (1), evidence of a current disability, the Veteran has been diagnosed as having bilateral ankle strains.  (See January 2011 VA orthopedic examination report).  Thus, as there is evidence of current bilateral ankle disabilities, Shedden element number one (1) has been met. 
Turning to Shedden element number two (2), evidence of an in-service disease or injury, the Veteran's service treatment records reflect that in early June 1973, the Veteran injured his right ankle after he jumped over a fence.  The examining clinician diagnosed the Veteran as having a right ankle sprain.  A cast was applied.  A few days later, the cast was removed and it was noted that the swelling in the right ankle had decreased.  The impression was resolving sprain.   In July 1973, it was documented that the Veteran had sustained an "old sprain" to the left ankle.  X-rays of the left ankle at that time were negative.  The examining clinician entered an impression of "old sprain." The Veteran's left ankle was treated with a cast for one (1) week.  An August 1973 service separation examination report reflects that the Veteran's lower extremities were evaluated as "normal."  Thus, as there is in-service evidence of bilateral ankle sprains, SHedden element number two (2), evidence of in-service injury, has been met.  

Thus, the crux of the claims for service connection for residuals of bilateral ankle sprains turns on Shedden element number three (3), nexus to military service.  There is one (1) VA opinion that addresses this element and it is against the claims. A January 2011 VA physician opined, after a review of the above-cited service treatment records and physical evaluation of the ankles, to include x-rays that were negative for any arthritic changes, that it was less likely than not that the Veteran's current (then) ankle complaints were related to the in-service sprains.  The VA examiner reasoned that the documentation of the in-service injury was limited to bilateral ankle sprains with no evidence that they did not resolve.  In addition, there was no documentation of ankle complaints or treatment following service discharge in 1973 until recently.  The VA physician noted that a 2008 treatment record from the VA Department of Corrections reflects that the Veteran reported having played a lot of basketball.  The VA physician further concluded that although x-rays of the left ankle documented distal trauma, that there was no evidence of degenerative joint disease and without some documentation of chronicity, complaints and/or treatment of the ankles since service, he could not provide a supportive opinion.   (See January 2011 VA orthopedic examination report). 

The Board finds the January 2011 VA examiner's opinion to be significantly probative as the examiner carefully reviewed the Veteran's longitudinal medical history, considered his reported in-service ankle injuries and commented with an appropriate rationale as to why he did not have bilateral ankle disabilities that were related to military service.  This opinion is uncontroverted and consistent with the other evidence of record.  Thus, the Board finds that the preponderance of the evidence of record is against service connection for residuals of bilateral ankle strains on a direct service connection basis.  

In addition, arthritis is included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran does not have arthritis of either ankle, service connection on a presumptive basis and via the theory of continuity of symptomatology is not warranted.  38 C.F.R. 38 C.F.R. §§ 3.307, 3.309; Id. 

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology). 

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed. Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran's statement that he sustained bilateral ankle injuries during service is credible, his statements that he had bilateral ankle disabilities since service are not credible as they are inconsistent with the post-service evidence of record that does not reflect treatment for bilateral ankle disabilities until several decades after active service.  

Even if the Veteran's statements were credible, he is not competent to diagnose a disorder such as bilateral ankle strains as these may not be diagnosed by unique and readily identifiable features, and thus require a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Veteran's opinion that his bilateral ankle disorders are related to service is also outweighed by the January 2011 VA examiner's opinion that they are not related to military service.  This opinion is highly probative as it reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's bilateral ankle disorders, as well as consideration of all relevant lay and medical evidence of record. To the extent the Veteran asserts that his current bilateral ankle strains are related to military service, the onset and etiology of such disorders are a complex medical matter beyond the knowledge of a layperson.  Id.  Whether the Veteran has bilateral ankle disorders that are related to service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill. 

f. Hepatitis C

The Veteran seeks service connection for hepatitis C.   He contends that he incurred hepatitis C during service and, thus, service connection is warranted.  

Several risk factors for hepatitis C have been recognized by VA. These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998). 

On a November 2008 hepatitis risk factors questionnaire, the Veteran denied blood transfusions; having used intranasal cocaine, having engaged in high risk sexual activity, having had hemodialysis or acupuncture with non-sterile needles, or tattoos or body piercings, or having been a healthcare worker; or, having been exposed to contaminated blood or fluids. 

The Board will deny the claims for service connection for hepatitis C because the service treatment records contain no competent medical evidence of hepatitis, as well as no other risk factors for hepatitis C, post-service treatment records show no definitive diagnosis of hepatitis C until July 2002, and there is no persuasive medical evidence linking his current diagnosis of hepatis C to his period of military service.

The Veteran has been diagnosed as having hepatitis C.  (See Department of VA Corrections medical report reflecting that the Veteran had been diagnosed with Hepatitis C in July 2002).  Thus, Shedden element number one (1), evidence of a current disability has been met.  

As to Shedden element number two (2), evidence of in-service disease or injury, the claim fails on this element.  Service treatment records are negative for any treatment for, or diagnosis of, hepatitis, and hepatitis C risk-factors.  An August 1973 service discharge examination report reflects that all of the Veteran's systems were evaluated as "normal" with the exception of the upper extremities. 

Based upon the evidence of record, the Board finds that the preponderance of the evidence of record is against the Veteran's contention that his hepatitis C was incurred as a result of an established event, injury, or disease during active service.  The Veteran's service personnel records show that his military specialty was a light weapons infantryman.  The record does not reflect that he served in any capacity that would suggest blood contact with other soldiers.  As noted above, service treatment records show no complaints of, or treatment for, hepatitis or blood or liver disorders during service.  Again, nothing in these records establish any risk factors for hepatitis C.  The current medical evidence shows that the Veteran has a current diagnosis of hepatitis C.  However, the confirmed diagnosis of hepatitis C was made in July 2002, almost 30 years after the Veteran's discharge from service.

Although the Veteran concedes a past history of cocaine abuse, he has consistently denied intravenous drug use.  As the medical evidence of record has not established a nexus between the Veteran's current hepatitis C and his period of active service, service connection must be denied for this claim.  Shedden, supra. 

While the Board does not doubt the sincerity of the Veteran's belief that his hepatitis C is related to his military service, this claim turns on medical matters:  the diagnosis of any current disorder and its relationship to the Veteran's period of service.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe his experiences in service, he is not competent to relate his hepatitis C to incidents in service.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

In sum, the Veteran's service treatment records contain no competent medical evidence of hepatitis C, as well as no other risk factors for hepatitis C, post-service treatment records show no definitive diagnosis of hepatitis C until July 2002, and there is no persuasive medical evidence linking the current condition to the Veteran's service.  For the foregoing reasons, the claim for service connection for hepatitis C must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



g. Disability manifested by ear infections and swelling

The Veteran seeks service connection for a disability manifested by ear infections and swelling. 

The Board will deny the claim for service connection for a disability manifested by ear infections and swelling because the preponderance of the evidence of record is against a finding that this disability is directly related to the Veteran's military service. 

The Veteran has been diagnosed as having otitis externa and bilateral earaches in January and February 2001 (otitis externa) and November 2001 (bilateral ear aches).  Thus, as there is evidence of current bilateral ear disabilities, Shedden element number one (1), evidence of a current disability, has been met. 

Regarding Shedden element number two (2), evidence of in-service disease and nexus, the service treatment records are negative for any complaints, clinical findings or references to any ear problems or disabilities.  Notably, the Veteran's ears were found to have been clear when he was seen in the health clinic in September 1972.  An August 1973 service separation examination report reflects that the Veteran's ears and head were evaluated as "normal."  The Veteran reported that he was in "good Health."  Thus, as there is no evidence of any in-service injury or disease referable to the Veteran's ears during service, Shedden element number two (2) has not been met and his claim fails on this basis alone.  

For the sake of completeness, the Board will address Shedden element number three (3), nexus to military service.  The claims also fails on this basis because there is no evidence of record that relates the Veteran's diagnosed otitis externa and/or bilateral earaches to military service.  

While the Board does not doubt the sincerity of the Veteran's belief that his disability manifested by ear infections and swelling, diagnosed as otitis externa and bilateral earaches, is related to his military service, this claim turns on medical matters:  the diagnosis of any current disorder and its relationship to the Veteran's period of service.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe his experiences in service, he is not competent to relate the above-cited disabilities to service.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  Cromley, supra.  

In sum, the Veteran's service treatment records contain no competent medical evidence of any disability manifested by ear infections and swelling and post-service treatment records are devoid of any persuasive medical evidence linking his current ear conditions to military service.

For the foregoing reasons, the claim for service connection for a disability manifested by ear infections swelling must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral hearing loss disability is denied. 

Service connection for partial amputation of the left index finger is denied.

Service comention for headaches is granted. 

Service connection for hypertension is denied. 

Service connection for a cardiovascular disability (other than hypertension and originally claimed as chest pains) is denied. 

Service connection for residuals of a right ankle sprain, to include arthritis is denied. 
Service connection for residuals of left ankle sprain, to include arthritis is denied. 

Service connection for hepatitis C is denied. 

Service connection for a disability manifested by ear infections and swelling is denied. 


REMAND

The Board finds that additional substantive development is necessary prior to further appellate review of the claim for service connection for gout/arthritis of the back, knees and feet.  Notably, to have a VA physician review the record and provide an opinion as to the etiology of any gout/arthritis of the back, knees and feet. 

The Veteran contends that he has gout/arthritis of the back, knees and feet that had its onset during service or is etiologically related thereto.  

The Veteran's service treatment records show that he complained of having low back pain in May 1972.  At that time, the Veteran's lumbar spine was slightly guarded on flexion with point tenderness.  The examining clinician entered an assessment, in part, of low back pain.  In late June 1973, it was noted that Veteran complained of having re-injured his right foot.  An examination of the feet revealed a mild to-moderate sprain of the left foot.  The Veteran was instructed not to perform any field duty and no running.   An August 1973 service separation examination reflects that the Veteran's spine and lower extremities were evaluated as "normal." 

The post-service evidence of record includes a July 2006 report that contains an assessment of questionable gout.  (See July 2006 report, prepared by the Virginia Department of Corrections).  The examining clinician noted that the Veteran was a non-smoker.  The Board notes here that the Veteran is incarcerated, and is not due to be released for several years.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement because these individuals are entitled to the same care and consideration given to their fellow Veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility. See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

Additionally, the VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The Manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or, (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

The record reflects that the Veteran was not provided an audiological examination while incarcerated because the facility in which he is currently located would not transport him to an examination and the audiological equipment at the facility did not meet VA criteria.  It is unclear, however, if the facility would be unable to perform a general medical examination of the Veteran in conjunction with his claim for service connection for gout/arthritis of the back, knees.  As such, the Veteran should be afforded another chance at a VA examination while he is incarcerated. 

Furthermore, if a VA examination cannot be arranged after the RO's reasonable attempts, the RO should arrange for a VA medical opinion from an appropriate examiner.  The medical examiner must render his or her opinions based on the Veteran's available medical treatment records.. 
Finally, the claim for a non-service-connected pension is inextricably intertwined with that of service connection and must be remanded at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Take all reasonable measures to schedule the Veteran for an examination of his knees, feet and back pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.9.d. 

(If the RO is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so and arrange for a medical opinion by an appropriate VA examiner.)

The examiner (or reviewing clinician) is requested to provide an opinion to the following question:

Is it at least as likely as not (50 percent or more probability) that the Veteran has gout/arthritis of the back, knees and/or feet that had its onset in service or is otherwise related to a disease or injury in service; or, was manifested to a compensable degree within a year of service discharge?
   
In responding to the requested question, the VA examiner (or reviewing clinician) must reference the following evidence:  (i) a May 1972 service treatment record containing an assessment of low back pain; (ii) June 1972 service treatment record showing that the Veteran had sustained a mild-moderate sprain of the left foot; (iii) An August 1973 service discharge examining report reflecting that the Veteran's spine and lower extremities were evaluated as normal; and, (iv) July 2006 report, prepared by the VA Department of Corrections, containing an assessment of questionable gout. 

The examiner or reviewing clinician should review the Veteran's electronic record and note such review in the examination report or addendum.

The examiner or reviewing clinician is advised that the Veteran is competent to report his symptoms and injuries; his treatment, and diagnoses that were related to him by medical professionals.  If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.

A fully articulated medical rationale for the opinion expressed must be set forth in the medical report.  The examiner or reviewing clinician should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

2.  After completing the actions necessary to comply with the requests of this remand, readjudicate the claim of entitlement to service connection for gout/arthritis of the back, feet and knees and claim of entitlement to non-service-connected pension.  If any benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC) and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


